[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                        FILED
                                                              U.S. COURT OF APPEALS
                              No. 10-10995                      ELEVENTH CIRCUIT
                          Non-Argument Calendar                  FEBRUARY 22, 2011
                        ________________________                     JOHN LEY
                                                                      CLERK
                  D.C. Docket No. 1:01-cr-00050-MP-AK-1

UNITED STATES OF AMERICA,

                                             lllllllllllllllllllllPlaintiff-Appellee,


                                    versus


LEROY DEXTER,

                                             lllllllllllllllllllllDefendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                             (February 22, 2011)

Before WILSON, MARTIN and FAY, Circuit Judges.

PER CURIAM:

     Chet Kaufman, appointed counsel for Leroy Dexter in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

filed a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Dexter’s convictions and

sentences are AFFIRMED.




                                         2